Rivera v 2732 Bainbridge Assoc., L.L.C. (2019 NY Slip Op 01517)





Rivera v 2732 Bainbridge Assoc., L.L.C.


2019 NY Slip Op 01517


Decided on March 5, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 5, 2019

Acosta, P.J., Richter, Manzanet-Daniels, Tom, Moulton, JJ.


8573 307799/11

[*1]Carmen Rivera, etc., Plaintiff-Respondent,
v2732 Bainbridge Associates, L.L.C., Defendant-Appellant.


Rosenbaum & Taylor, P.C., White Plains (Dara Rosenbaum of counsel), for appellant.
Weiser & Associates, LLP, New York (David A. Cvengros of counsel), for respondent.

Order, Supreme Court, Bronx County (Elizabeth A. Taylor, J.), entered on or about October 20, 2017, which, in this action for personal injuries sustained when plaintiff's decedent fell while descending the interior stairs of defendant's building, denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant failed to establish that plaintiff's claim that a missing chunk from a stair located in its building caused decedent to fall was based on speculation (see Haibi v 790 Riverside Dr. Owners, Inc., 156 AD3d 144, 147 [1st Dept 2017]). The testimony of decedent's son that he was walking approximately three steps behind decedent at the time of her fall, witnessed her slip on a particular step, and that, shortly after the accident, he returned and saw that the step had a chunk missing in the area where decedent's foot gave out was sufficient to identify the defect and provide facts and circumstances from which causation may reasonably be inferred (see id.; Hecker v New York City Hous. Auth., 245 AD2d 131 [1st Dept 1997]).
Defendant further failed to establish that it neither created the defective condition nor had notice of it (see Hecker at 131; see also Hamilton v 3339 Park Dev. LLC, 158 AD3d 440, 441 [1st Dept 2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 5, 2019
CLERK